



Exhibit 10.26


INSEEGO CORP.


2015 Incentive Compensation Plan


1.    Purpose.    Inseego Corp. hereby amends and restates the Novatel Wireless,
Inc. 2015 Incentive Compensation Plan into this Inseego Corp. 2015 Incentive
Compensation Plan. The purpose of the Plan is to promote the long-term success
of the Company and the creation of stockholder value by offering certain
employees of the Company an opportunity to acquire a proprietary interest in the
success of the Company. This Plan may be used to grant “inducement” grants to
individuals to induce them to become employees of the Company, or, in
conjunction with a merger or acquisition, to convert, replace or adjust
outstanding options or other equity compensation awards to reflect the merger or
acquisition, or for any other reason for which there is an applicable exception
from the shareholder approval requirements of Nasdaq Listing Rule 5635 (such as
the assumption of the available share reserve under certain equity plans
acquired in acquisitions and mergers, after appropriate adjustment of the number
of shares to reflect the transaction), in each such case, subject to the
applicable Nasdaq Listing Rule requirements.
2.    Definitions.     As used in the Plan,
(a)    “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries owns not less than 50 percent of such entity.
(b)    “Aggregate Share Limit” means the aggregate maximum number of shares
available under the Plan pursuant to Section 3(a)(i) of the Plan.
(c)    “Annual Incentive Award” means a cash award granted pursuant to Section 8
of the Plan, where such award is based on Management Objectives and a
Performance Period of one year or less.
(d)    “Appreciation Right” means a right granted pursuant to Section 5 of the
Plan.
(e)    “Award” means any Annual Incentive Award, Option Right, Restricted Stock,
Restricted Stock Unit, Appreciation Right, Performance Share, Performance Unit
or Other Award granted pursuant to the terms of the Plan.
(f)    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.
(g)    “Beneficial Owner” or “Beneficial Ownership” has the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.
(h)    “Board” means the Board of Directors of Inseego, as constituted from time
to time.
(i)    “Change in Control” means, except as may otherwise be provided in an
Evidence of Award or in a Participant’s written employment agreement,
change-in-control agreement, severance agreement, or other similar written
agreement or arrangement, the first to occur of the following events:
(i)    any Person is or becomes the Beneficial Owner of 50 percent or more of
the combined voting power of the then-outstanding Voting Stock of Inseego;
provided, however, that:
(1)    the following acquisitions will not constitute a Change in Control: (A)
any acquisition of Voting Stock of Inseego directly from Inseego that is
approved by a majority of the Incumbent Directors, (B) any acquisition of Voting
Stock of Inseego by the Company, (C) any acquisition of Voting Stock of Inseego
by the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company, and (D) any
acquisition of Voting Stock





--------------------------------------------------------------------------------





of Inseego by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of Section 2(i)(iii) below;
(2)    if any Person is or becomes the Beneficial Owner of 50 percent or more of
the combined voting power of the then-outstanding Voting Stock of Inseego as a
result of a transaction described in clause (A) of Section 2 (i)(i)(1) above and
such Person thereafter becomes the Beneficial Owner of any additional shares of
Voting Stock of Inseego representing one percent or more of the then-outstanding
Voting Stock of Inseego, other than in an acquisition directly from Inseego that
is approved by a majority of the Incumbent Directors or other than as a result
of a stock dividend, stock split or similar transaction effected by Inseego in
which all holders of Voting Stock are treated equally, such subsequent
acquisition will be treated as a Change in Control;
(3)    a Change in Control will not be deemed to have occurred if a Person is or
becomes the Beneficial Owner of 50 percent or more of the Voting Stock of
Inseego as a result of a reduction in the number of shares of Voting Stock of
Inseego outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the Beneficial Owner of any additional shares of Voting Stock
of Inseego representing one percent or more of the then-outstanding Voting Stock
of Inseego, other than as a result of a stock dividend, stock split or similar
transaction effected by Inseego in which all holders of Voting Stock are treated
equally; and
(4)    if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired Beneficial Ownership of 50 percent or more of the
Voting Stock of Inseego inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person has Beneficial Ownership of less
than 50 percent of the Voting Stock of Inseego, then no Change in Control will
have occurred as a result of such Person’s acquisition; or
(ii)    a majority of the Board ceases to be comprised of Incumbent Directors;
or
(iii)    the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of Inseego or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (A) the Voting Stock of Inseego outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 50 percent of the combined voting power
of the then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns Inseego or all or substantially all of Inseego’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Transaction, of the Voting Stock of Inseego, (B) no Person (other than
Inseego, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or such
entity resulting from such Business Transaction) has Beneficial Ownership,
directly or indirectly, of 50 percent or more of the combined voting power of
the then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the Board of
Directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
(iv)    approval by the stockholders of Inseego of a complete liquidation or
dissolution of Inseego, except pursuant to a Business Transaction that complies
with clauses (A), (B) and (C) of Section 2(i)(iii).
(j)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as such law and regulations may be amended
from time to time.





--------------------------------------------------------------------------------





(k)    “Committee” means a committee consisting of one or more members of the
Board that is appointed by the Board (as described in Section 12) to administer
the Plan.
(l)    “Company” means, collectively, Inseego and its Subsidiaries.
(m)    “Consultant” means an individual who performs bona fide services to the
Company or an Affiliate, other than as an Employee or Director.
(n)    “Date of Grant” means the date specified by the Board on which a grant of
an Award will become effective (which date will not be earlier than the date on
which the Board takes action with respect thereto).
(o)    “Director” means a member of the Board of Directors of Inseego.
(p)    “EBIT” means earnings before interest and taxes.
(q)    “EBITDA” means earnings before interest, taxes, depreciation and
amortization.
(r)    “EBT” means earnings before taxes.
(s)    “Effective Date” means April 1, 2015.
(t)    “Employee” means an individual who is an employee of the Company or an
Affiliate.
(u)    “Evidence of Award” means an agreement, certificate, resolution,
notification or other type or form of writing or other evidence approved by the
Board that sets forth the terms and conditions of the Awards granted. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of Inseego and, unless otherwise determined by the Board,
need not be signed by a representative of Inseego or a Participant.
(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(w)    “GAAP” means accounting principles generally accepted in the United
States of America as in effect from time to time.
(x)    “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.
(y)    “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of Inseego and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by Inseego’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of Inseego in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
(z)    “Inseego” means Inseego Corp., a Delaware corporation, and any successors
thereto.
(aa)    “Management Objectives” means the performance objective or objectives
established pursuant to the Plan for Participants who have received grants of
Annual Incentive Awards, Performance Shares or Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units, dividend equivalents or Other Awards pursuant to the
Plan. Management Objectives may be described in terms of Inseego-wide objectives
or objectives that are related to the performance of the individual Participant
or a Subsidiary, division, business unit, region or function within Inseego or
any Subsidiary. The Management Objectives may be made relative to the
performance of other companies. At the Board’s discretion, any Management
Objective may be measured before special items, and may or may not be determined
in accordance with GAAP. The Board shall have the authority to make equitable
adjustments to the Management





--------------------------------------------------------------------------------





Objectives (and to the related minimum, target and maximum levels of achievement
or performance) as follows: in recognition of unusual or non-recurring events
affecting Inseego or any Subsidiary or Affiliate or the financial statements of
Inseego or any Subsidiary or Affiliate; in response to changes in applicable
laws or regulations; to account for items of gain, loss or expense determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business or related to a change in accounting
principles; or in recognition of any events or circumstances (including, without
limitation, changes in the business, operations, corporate or capital structure
of the Company or the manner in which it conducts its business) that render the
Management Objectives unsuitable.
(bb)    “Market Value Per Share” means as of any particular date the closing
sale price of a Share as reported on the Nasdaq Stock Market or, if not listed
on such exchange, on any other national securities exchange on which the Shares
are listed. If the Shares are not traded as of any given date, the Market Value
Per Share means the closing price for the Shares on the principal exchange on
which the Shares are traded for the immediately preceding date on which the
Shares were traded. If there is no regular public trading market for the Shares,
the Market Value Per Share of the Shares shall be the fair market value of the
Shares as determined in good faith by the Board. The Board is authorized to
adopt another fair market value pricing method, provided such method is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.
(cc)    “Optionee” means the optionee named in an Evidence of Award evidencing
an outstanding Option Right.
(dd)    “Option Price” means the purchase price payable on exercise of an Option
Right.
(ee)    “Option Right” means the right to purchase Shares upon exercise of an
option granted pursuant to Section 4 of the Plan.
(ff)    “Other Award” means an Award granted pursuant to Section 9 of the Plan.
(gg)    “Participant” means a person who is selected by the Board to receive
Awards under the Plan and who is (i) an Employee, (ii) a Director, or (iii) a
Consultant.
(hh)    “Performance Period” means, in respect of an Award, a period of time
within which the Management Objectives relating to such Award are to be
achieved, as determined by the Board in its sole discretion. The Board may
establish different Performance Periods for different Participants, and the
Board may establish concurrent or overlapping Performance Periods.
(ii)    “Performance Share” means an Award under the Plan equivalent to the
right to receive one Share awarded pursuant to Section 8 of the Plan.
(jj)    “Performance Unit” means a unit awarded pursuant to Section 8 of the
Plan that is equivalent to $1.00 or such other value as is determined by the
Board.
(kk)    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act or any successor provision thereto, as modified and used in
Sections 13(d) and 14(d) thereof and the rules thereunder.
(ll)    “Plan” means this Inseego Corp. 2015 Incentive Compensation Plan.
(mm)    “Restricted Stock” means Shares granted pursuant to Section 6 of the
Plan as to which neither the substantial risk of forfeiture nor the prohibition
on transfers has expired.
(nn)    “Restriction Period” means the period of time during which Restricted
Stock or Restricted Stock Units may be subject to restrictions, as provided in
Section 6 and Section 7 of the Plan.
(oo)    “Restricted Stock Unit” means an Award made pursuant to Section 7 of the
Plan.
(pp)    “Secondary Committee” means one or more senior officers of Inseego (who
need not be members of the Board), acting as a committee established by the
Board pursuant to Section 12(b) of the Plan, subject to such conditions and
limitations as the Board shall prescribe.
(qq)    “Shares” means the shares of common stock, par value $0.001 per share,
of Inseego or any





--------------------------------------------------------------------------------





security into which such Shares may be changed by reason of any transaction or
event of the type referred to in Section 11 of the Plan.
(rr)    “Spread” means the excess of the Market Value Per Share on the date when
an Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.
(ss)    “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by Inseego; except that, for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time Inseego
owns or controls, directly or indirectly, more than 50 percent of the total
combined voting power represented by all classes of stock issued by such
corporation.
(tt)    “Voting Stock” means securities entitled to vote generally in the
election of directors.
3.    Shares Available Under the Plan.
(a)    Maximum Shares Available Under Plan.
(i)    Subject to adjustment as provided in Section 11 of the Plan, the maximum
number of Shares that may be issued pursuant to this Plan will not exceed
4,000,000 Shares (the “Aggregate Share Limit”). Shares issued under any plan
assumed by Inseego in any corporate transaction will not count against the
Aggregate Share Limit to the extent permitted by Nasdaq Listing Rule 5635 and
shall be issued in a similar form as permitted by such assumed plan.


(ii)    Shares covered by an Award granted under the Plan shall not be counted
against the Aggregate Share Limit unless and until they are actually issued and
delivered to a Participant and, therefore, the total number of Shares available
under the Plan as of a given date shall not be reduced by any Shares relating to
prior Awards that have expired or have been forfeited or cancelled or terminated
for any reason other than being exercised or settled, and to the extent of
payment in cash of the benefit provided by any Award granted under the Plan, any
Shares that were covered by that Award will be available for issue or transfer
hereunder. If, under the Plan, a Participant has elected to give up the right to
receive compensation in exchange for Shares based on fair market value, such
Shares will not count against the Aggregate Share Limit. In addition, upon the
full or partial payment of any Option Price by the transfer to the Company of
Shares or upon satisfaction of tax withholding provisions in connection with any
such exercise or any other payment made or benefit realized under this Plan by
the transfer or relinquishment of Shares, there shall be deemed to have been
issued under this Plan only the net number of Shares actually issued by the
Company.


(b)    Individual Participant Limits. Notwithstanding anything in this Section
3, or elsewhere in the Plan, to the contrary, and subject to adjustment as
provided in Section 11 of the Plan:


(i)    No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 1,500,000 Shares during any calendar year.


4.    Option Rights. The Board may, from time to time, authorize the granting to
Participants of Option Rights upon such terms and conditions consistent with the
following provisions as it may determine:


(a)    Each grant will specify the number of Shares to which it pertains subject
to the limitations set forth in Section 3 of the Plan.


(b)    Each grant will specify an Option Price per share, which may not be less
than the Market Value Per Share on the Date of Grant.







--------------------------------------------------------------------------------





(c)    Each grant will specify whether the Option Price will be payable (i) in
cash or by check acceptable to Inseego or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to Inseego of
Shares owned by the Optionee (or other consideration authorized pursuant to
Section 4(d)) having a value at the time of exercise equal to the total Option
Price, (iii) by withholding by Inseego from the Shares otherwise deliverable to
the Optionee upon the exercise of such Option, a number of Shares having a value
at the time of exercise equal to the total Option Price, (iv) by a combination
of such methods of payment, or (v) by such other methods as may be approved by
the Board.


(d)    To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to Inseego of some or all of the Shares to which such
exercise relates.


(e)    Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.


(f)    Each grant will specify the period or periods of continuous service by
the Optionee with Inseego or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable.


(g)    Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.


(h)    Option Rights granted under the Plan may be (i) Incentive Stock Options
(but only as replacement options in connection with a merger or acquisition or
similar transaction), (ii) options that are not intended to qualify as Incentive
Stock Options, or (iii) combinations of the foregoing. Incentive Stock Options
may only be granted to individuals entitled to receive them under the relevant
provisions of the Internal Revenue Code. Any Option Right designated as an
Incentive Stock Option will not be an Incentive Stock Option to the extent the
Option Right fails to meet the requirements of Section 422 of the Code. Each
grant will specify whether the Option Right is an Incentive Stock Option or an
option that is not intended to qualify as an Incentive Stock Option.


(i)    The Board may substitute, without receiving Participant permission,
Appreciation Rights payable only in Shares (or Appreciation Rights payable in
Shares or cash, or a combination of both, at the Board’s discretion) for
outstanding Option Rights; provided, however, that the terms of the substituted
Appreciation Rights are substantially the same as the terms for the Option
Rights at the date of substitution and the difference between the Market Value
Per Share of the underlying Shares and the Base Price of the Appreciation Rights
is equivalent to the difference between the Market Value Per Share of the
underlying Shares and the Option Price of the Option Rights. If the Board
determines, based upon advice from Inseego’s accountants, that this provision
creates adverse accounting consequences for Inseego, it shall be considered null
and void.


(j)    No Option Right will be exercisable more than 10 years from the Date of
Grant.


(k)    No grant of Option Rights may provide for dividends, dividend equivalents
or other similar distributions to be paid on such Option Rights.


5.    Appreciation Rights. The Board may, from time to time, authorize the
granting to any Participant of Appreciation Rights upon such terms and
conditions consistent with the following provisions as it may determine:


(a)    An Appreciation Right will be a right of the Participant to receive from
Inseego an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.


(b)    Each grant will specify the Base Price, which may not be less than the
Market Value Per Share on the Date of Grant.


(c)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by Inseego in cash, in Shares or in any
combination thereof and may retain for the Board the right to elect among those
alternatives.


(d)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may not





--------------------------------------------------------------------------------





exceed a maximum specified by the Board at the Date of Grant.


(e)    Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.


(f)    Each grant will specify the period or periods of continuous service by
the Participant with Inseego or any Subsidiary that is necessary before such
Appreciation Right or installments thereof will become exercisable.


(g)    Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.


(h)    Successive grants may be made to the same Participant regardless of
whether any Appreciation Rights previously granted to the Participant remain
unexercised.


(i)    No Appreciation Right granted under the Plan may be exercised more than
10 years from the Date of Grant.


(j)    No grant of Appreciation Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Appreciation
Rights.


6.    Restricted Stock. The Board may, from time to time, authorize the granting
of Restricted Stock to Participants upon such terms and conditions consistent
with the following provisions as it may determine:


(a)    Each such grant will constitute an immediate transfer of the ownership of
Shares to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights, but
such rights shall be subject to such restrictions and the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may determine.


(b)    Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)    Each such grant will provide that the Restricted Stock covered by such
grant that vests upon the passage of time will be subject to a “substantial risk
of forfeiture” within the meaning of Section 83 of the Code for a Restriction
Period to be determined by the Board at the Date of Grant or upon achievement of
Management Objectives referred to in subparagraph (e) below.


(d)    Each such grant will provide that during, and may provide that after, the
Restriction Period, the transferability of the Restricted Stock will be
prohibited or restricted in the manner and to the extent prescribed by the Board
at the Date of Grant (which restrictions may include, without limitation, rights
of repurchase or first refusal in Inseego or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee).


(e)    Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.


(f)    Notwithstanding anything to the contrary contained in the Plan, any grant
of Restricted Stock may provide for the earlier termination of restrictions on
such Restricted Stock in the event of the retirement, death or disability, or
other termination of employment of a Participant, or a Change in Control.


(g)    Any such grant of Restricted Stock may require that any or all dividends
or other distributions paid thereon during the Restriction Period be
automatically deferred and reinvested in additional shares of Restricted Stock
or paid in cash, which may be subject to the same restrictions as the underlying
Award; provided, however, that dividends or other distributions on Restricted
Stock subject to Management Objectives shall be deferred and paid in cash upon
the achievement of the applicable Management Objectives and the lapse of all
restrictions on such Restricted Stock.


(h)    Unless otherwise directed by the Board, (i) all certificates representing
shares of Restricted Stock will be held in custody by Inseego until all
restrictions thereon will have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering





--------------------------------------------------------------------------------





such Shares, or (ii) all shares of Restricted Stock will be held at Inseego’s
transfer agent in book entry form with appropriate restrictions relating to the
transfer of such shares of Restricted Stock.


7.    Restricted Stock Units. The Board may, from time to time, authorize the
granting of Restricted Stock Units to Participants upon such terms and
conditions consistent with the following provisions as it may determine:


(a)    Each such grant will constitute the agreement by Inseego to deliver
Shares or cash to the Participant in the future in consideration of the
performance of services, but subject to such restrictions and the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify.


(b)    Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)    Notwithstanding anything to the contrary contained in the Plan, any grant
of Restricted Stock Units may provide for the earlier lapse or modification of
the Restriction Period in the event of the retirement, death or disability, or
other termination of employment of a Participant, or a Change in Control.


(d)    During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them, but the Board
may at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current, deferred or contingent basis either
in cash, additional Restricted Stock Units or in additional Shares; provided,
however, that dividend equivalents on Restricted Stock Units subject to
Management Objectives shall be deferred and paid in cash upon the achievement of
the applicable Management Objectives and the lapse of all restrictions on such
Restricted Stock Units.


(e)    Each grant of Restricted Stock Units will specify the time and manner of
payment of the Restricted Stock Units that have been earned.


8.    Annual Incentive Awards, Performance Shares and Performance Units. The
Board may, from time to time, authorize the granting of Annual Incentive Awards,
Performance Shares and Performance Units that will become payable to a
Participant upon achievement of specified Management Objectives during the
Performance Period, upon such terms and conditions consistent with the following
provisions as it may determine:


(a)    Each grant will specify either the number of shares, or amount of cash,
payable with respect to Annual Incentive Awards, Performance Shares or
Performance Units to which it pertains, which number or amount payable may be
subject to adjustment to reflect changes in compensation or other factors.
(b)    The Performance Period with respect to each Annual Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year in the case of each Performance Share and Performance Unit), as will be
determined by the Board at the time of grant, which Performance Period may be
subject to earlier lapse or other modification in the event of the retirement,
death or disability, or other termination of employment of a Participant, or a
Change in Control.


(c)    Any grant of Annual Incentive Awards, Performance Shares or Performance
Units will specify Management Objectives that, if achieved, will result in
payment or early payment of the Award and may set forth a formula for
determining the number of shares, or amount of cash, payable with respect to
Annual Incentive Awards, Performance Shares or Performance Units that will be
earned if performance is at or above the minimum or threshold level or levels.
(d)    Each grant will specify the time and manner of payment of Annual
Incentive Awards, Performance Shares or Performance Units that have been earned.
Any grant of Performance Shares or Performance Units may specify that the amount
payable with respect thereto may be paid by Inseego in cash, in Shares or in any
combination thereof and will retain in the Board the right to elect among those
alternatives.


(e)    Any grant of Annual Incentive Awards, Performance Shares or Performance
Units may specify that the amount payable or the number of Shares issued with
respect thereto may not exceed maximums specified by the Board at the Date of
Grant.







--------------------------------------------------------------------------------





(f)    The Board may at the Date of Grant of Performance Shares provide for the
payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional Shares; provided,
however, that dividend equivalents on Performance Shares shall be deferred and
paid in cash upon the achievement of the applicable Management Objectives.


9.    Other Awards.


(a)    The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares
or factors that may influence the value of such Shares, including, without
limitation, awards consisting of securities or other rights convertible or
exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or specified Subsidiaries,
Affiliates or other business units thereof or any other factors designated by
the Board, and awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
Affiliates or other business units of Inseego. The Board shall determine the
terms and conditions of such awards. Shares delivered pursuant to an award in
the nature of a purchase right granted under this Section 9 shall be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, cash, Shares, Other awards, notes or other
property, as the Board shall determine.


(b)    Cash awards, as independent awards or as an element of or supplement to
any other Award granted under the Plan, may also be granted pursuant to this
Section 9.


(c)    The Board may grant Shares as a bonus, or may grant other Awards in lieu
of obligations of Inseego or a Subsidiary to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements, subject to
such terms as shall be determined by the Board in a manner that complies with
Section 409A of the Code.


10.    Transferability.


(a)    Except as otherwise determined by the Board, no Awards granted under the
Plan shall be transferable by the Participant except by will or the laws of
descent and distribution, and in no event shall any such Award granted under the
Plan be transferred for value. Except as otherwise determined by the Board,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law and/or
court supervision.


(b)    The Board may specify at the Date of Grant that part or all of the Shares
that are to be issued by the Company upon the exercise of Option Rights or
Appreciation Rights, upon the termination of the Restriction Period applicable
to Restricted Stock or Restricted Stock Units or upon payment under any grant of
Performance Shares, Performance Units or Other Awards will be subject to further
restrictions on transfer.


11.    Adjustments. The Board shall make or provide for such adjustments in the
numbers of Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of Shares covered by
Other Awards, in the Option Price and Base Price provided in outstanding Option
Rights or Appreciation Rights, and in the kind of Shares covered thereby, as the
Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Board, in its
discretion, may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration (including cash), if any, as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding





--------------------------------------------------------------------------------





such Option Right or Appreciation Right. The Board shall also make or provide
for such adjustments in the numbers of shares specified in Section 3 of the Plan
as the Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided, however, that any such adjustment to the number specified in Section
3(a)(iii) will be made only if and to the extent that such adjustment would not
cause any Option Right intended to qualify as an Incentive Stock Option to fail
so to qualify.


12.    Administration of the Plan.


(a)    The Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under the Plan to the Committee. To
the extent of any such delegation, references in the Plan to the Board will be
deemed to be references to such Committee. A majority of the Committee will
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the Committee.


(b)    To the extent permitted by applicable law, including any rule of the
Nasdaq Stock Market, the Board or Committee may delegate its duties under the
Plan to a Secondary Committee, subject to such conditions and limitations as the
Board or Committee shall prescribe; provided, however, that: (i) only the Board
or Committee may grant an Award to a Participant who is subject to Section 16 of
the Exchange Act and (ii) the Secondary Committee shall report periodically to
the Board or the Committee, as the case may be, regarding the nature and scope
of the Awards granted pursuant to the authority delegated. To the extent of any
such delegation, references or deemed references in the Plan to the Committee
will be deemed to be references to such Secondary Committee. A majority of the
Secondary Committee will constitute a quorum, and the action of the members of
the Secondary Committee present at any meeting at which a quorum is present, or
acts unanimously approved in writing, will be the acts of the Secondary
Committee.


(c)    The Board shall have full and exclusive discretionary power to interpret
the terms and the intent of this Plan and any Evidence of Award or other
agreement or document ancillary to or in connection with this Plan, to determine
eligibility for Awards and to adopt such rules, regulations, forms, instruments,
and guidelines for administering this Plan as the Board may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in an Evidence of Award, granting Awards as an alternative
to or as the form of payment for grants or rights earned or due under
compensation plans or arrangements of the Company, construing any ambiguous
provision of the Plan or any Evidence of Award, and, subject to Sections 15 and
18, adopting modifications and amendments to this Plan or any Evidence of Award,
including without limitation, any that are necessary to comply with the laws of
the countries and other jurisdictions in which Inseego, its Affiliates, and/or
its Subsidiaries operate. The grant of any Award that specifies Management
Objectives that must be achieved before such Award can be earned or paid will
specify that, before such Award will be earned and paid, the Board must certify
that the Management Objectives have been satisfied.


(d)    The interpretation and construction by the Board of any provision of this
Plan or of any Evidence of Award or other agreement or document ancillary to or
in connection with this Plan and any determination by the Board pursuant to any
provision of the Plan or of any such Evidence of Award or other agreement or
document ancillary to or in connection with this Plan will be final and
conclusive. No member of the Board will be liable for any such action or
determination made in good faith.


13.    Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under the Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by Inseego or any Subsidiary outside of the United States of America, as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan (including
without limitation, sub-plans) as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of the Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of Inseego may
certify any such document as having been approved and adopted in the same manner
as the Plan.


14.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements





--------------------------------------------------------------------------------





satisfactory to the Company for payment of the balance of such taxes required to
be withheld, which arrangements (in the discretion of the Board) may include
relinquishment of a portion of such benefit. If a Participant’s benefit is to be
received in the form of Shares, and such Participant fails to make arrangements
for the payment of tax, the Company shall withhold such Shares having a value
that shall not exceed the statutory maximum amount permitted to be withheld.
Notwithstanding the foregoing, when a Participant is required to pay the Company
an amount required to be withheld under applicable income and employment tax
laws, the Participant may elect, or the Company may require the Participant, to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the Shares required to be delivered to the Participant, Shares having a value
equal to the amount required to be withheld, or by delivering to the Company
other Shares held by such Participant. The Shares used for tax withholding will
be valued at an amount equal to the Market Value Per Share of such Shares on the
date the benefit is to be included in Participant’s income. Participants shall
also make such arrangements as the Company may require for the payment of any
withholding tax obligation that may arise in connection with the disposition of
Shares acquired upon the exercise of Option Rights.


15.    Amendments, Etc.
(a)    The Board may at any time and from time to time amend the Plan in whole
or in part; provided, however, that if an amendment to the Plan must be approved
by the stockholders of Inseego in order to comply with applicable law or the
rules of the Nasdaq Stock Market or, if the Shares are not traded on the Nasdaq
Stock Market, the principal national securities exchange upon which the Shares
are traded or quoted, then, such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained.


(b)    If permitted by Section 409A of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Stock or any Restricted Stock Units as to
which the Restriction Period has not been completed, or any Annual Incentive
Awards, Performance Shares or Performance Units which have not been fully
earned, or any Other Awards subject to any vesting schedule or transfer
restriction, or who holds Shares subject to any transfer restriction imposed
pursuant to Section 10(b) of the Plan, the Board may, in its sole discretion,
accelerate the time at which such Option Right, Appreciation Right or Other
Award may be exercised or the time when such Restriction Period will end or the
time at which such Annual Incentive Awards, Performance Shares or Performance
Units will be deemed to have been fully earned or the time when such transfer
restriction will terminate or may waive any other limitation or requirement
under any such Award.


(c)    Subject to Section 16(d) of the Plan, the Board may amend the terms of
any award theretofore granted under the Plan prospectively or retroactively, but
subject to Section 11 of the Plan, no such amendment shall impair the rights of
any Participant without his or her consent, except as necessary to comply with
changes in law or accounting rules applicable to Inseego. The Board may, in its
discretion, terminate the Plan at any time.


Termination of the Plan will not affect the rights of Participants or their
successors under any Awards outstanding hereunder on the date of termination.


16.    Compliance with Section 409A of the Code.


(a)    To the extent applicable, it is intended that the Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. The Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in the Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.


(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and grants hereunder may not be reduced by, or offset against, any amount owing
by a Participant to the Company or any of





--------------------------------------------------------------------------------





its Affiliates.


(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by Inseego from time to time) and (ii)
Inseego shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then Inseego shall not pay such amount
on the otherwise scheduled payment date but shall instead pay it, without
interest, on the tenth business day of the month after such six-month period.


(d)    Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, Inseego reserves the right to make amendments to the
Plan and grants hereunder as Inseego deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code without
Participant consent. In any case, a Participant shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on a
Participant or for a Participant’s account in connection with the Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.


17.    Governing Law. The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware, without regard to principles of
conflicts of laws.


18.    Effective Date/Termination. The Plan will be effective as of the
Effective Date. No grant will be made under the Plan more than 10 years after
the Effective Date, but all grants made on or prior to such date will continue
in effect thereafter subject to the terms of the Evidence of Award conveying
such grants and of the Plan.


19.    Miscellaneous.


(a)    Each grant of an Award will be evidenced by an Evidence of Award and will
contain such terms and provisions, consistent with the Plan, as the Board may
approve.


(b)    Inseego will not be required to issue any fractional Shares pursuant to
the Plan. The Board may provide for the elimination of fractional Shares or for
the settlement of fractional Shares in cash.


(c)    The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with Inseego or any Subsidiary or
Affiliate, nor will it interfere in any way with any right Inseego or any
Subsidiary or Affiliate would otherwise have to terminate such Participant’s
employment or other service at any time.
(d)    No person shall have any claim to be granted any Award under the Plan.
Without limiting the generality of the foregoing, the fact that a target Award
is established for the job value or level for an Employee shall not entitle any
Employee to an Award hereunder. Except as provided specifically herein, a
Participant or a transferee of an Award shall have no rights as a stockholder
with respect to any Shares covered by any Award until the date as of which he or
she is actually recorded as the holder of such Shares upon the stock records of
the Company.


(e)    Determinations by the Board or the Committee under the Plan relating to
the form, amount and terms and conditions of grants and Awards need not be
uniform, and may be made selectively among persons who receive or are eligible
to receive grants and Awards under the Plan, whether or not such persons are
similarly situated.


(f)    To the extent that any provision of the Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of the Plan.







--------------------------------------------------------------------------------





(g)    No Award under the Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.


(h)    Absence or leave approved by a duly constituted officer of Inseego or any
of its Subsidiaries shall not be considered interruption or termination of
service of any Employee for any purposes of the Plan or Awards granted
hereunder.


(i)    The Board may condition the grant of any Award or combination of Awards
authorized under the Plan on the surrender or deferral by the Participant of his
or her right to receive a cash bonus or other compensation otherwise payable by
Inseego or a Subsidiary to the Participant.


(j)    If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of the Plan
shall remain in full force and effect.


(k)    Any Evidence of Award may: (i) provide for recoupment by the Company of
all or any portion of an Award upon such terms and conditions as the Board or
Committee may specify in such Evidence of Award; or (ii) include restrictive
covenants, including, without limitation, non-competition, non-disparagement and
confidentiality conditions or restrictions, that the Participant must comply
with during employment by or service to the Company and/or within a specified
period after termination as a condition to the Participant’s receipt or
retention of all or any portion of an Award. This Section 19(k) shall not be the
Company’s exclusive remedy with respect to such matters. This Section 19(k)
shall not apply after a Change in Control, unless otherwise specifically
provided in the Evidence of Award.





